of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b07 genin-141682-08 number info release date uil -------------------------- ---------------------------- ------------------------------------------------------ ---------------------------------------- --------------------------------- dear ------------------ this letter responds to your request for information dated date concerning section of revproc_2008_54 2008_38_irb_722 a copy of revproc_2008_54 is enclosed for your reference revproc_2008_54 announced that the internal_revenue_service and the treasury_department intend to amend sec_1_179-5 of the income_tax regulations to permit taxpayers to make an election under sec_179 without the consent of the commissioner of internal revenue on an amended_return for taxable years beginning after see sec_1 of revproc_2008_54 sec_179 of the internal_revenue_code provides the rules for making and revoking elections under sec_179 sec_179 election pursuant to sec_179 a sec_179 election is made in the manner prescribed by regulations prior to sec_179 provided that a sec_179 election for taxable years beginning after and before may be revoked by the taxpayer with respect to any sec_179 property sec_1_179-5 provides that for any taxable_year beginning after and before a taxpayer is permitted to make or revoke a sec_179 election without the consent of the commissioner on an amended federal tax_return for that taxable_year the tax_increase_prevention_and_reconciliation_act_of_2005 pub_l_no 120_stat_345 and the small_business and work opportunity tax act of pub_l_no 121_stat_112 amended sec_179 by extending from to the rules for revoking a sec_179 election sec_1_179-5 was promulgated in and has not been amended to reflect the extension to as a result some taxpayers are uncertain about whether a sec_179 election for taxable years beginning after may be made on an amended federal tax_return section genin-141682-08 of revproc_2008_54 provides the rules for making such a sec_179 election see section dollar_figure of revproc_2008_54 section of revproc_2008_54 provides that for any taxable_year beginning after and before the last year provided in sec_179 for revoking a sec_179 election by a taxpayer with respect to any sec_179 property the taxpayer will be permitted to make a sec_179 election without the commissioner’s consent on an amended federal tax_return for that taxable_year further section provides that the internal_revenue_service and the treasury_department intend to amend sec_1_179-5 to incorporate the guidance set forth under section and that until sec_1_179-5 is amended taxpayers may rely on the guidance set forth in section see section of revproc_2008_54 accordingly a taxpayer is permitted to make a sec_179 election without the commissioner’s consent on an amended federal tax_return for a taxable_year beginning after and before assuming the last year provided in sec_179 i sec_2011 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2009_1 2009_1_irb_1 date we hope the materials enclosed will be helpful to you however if you should have any additional questions please contact our office at -------------------- sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosure revproc_2008_54
